United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0810
Issued: July 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal of a February 9, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit decision of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury in the performance of duty.
FACTUAL HISTORY
On May 31, 2013 appellant then a 54-year-old maintenance support clerk, filed a Form
CA-1, traumatic injury claim, alleging that on that date, while preparing maintenance mail, her
left shoulder was dislocated. She stopped work on May 31, 2013 and did not return.
1

5 U.S.C. §§ 8101-8193.

Appellant submitted a duty status report dated June 6, 2013 from Dr. Claude Barosy, a
Board-certified family practitioner, who diagnosed possible bilateral shoulder rotator cuff tears.
Dr. Barosy noted that appellant was incapacitated and unable to perform the core functions of her
position.
By letter dated June 18, 2013, OWCP advised appellant of the type of evidence needed to
establish her claim, particularly requesting that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific employment factors.
Appellant submitted a statement dated June 28, 2013 and indicated that on May 31, 2013
while using a postage validator imprinter which weighed 18 pounds she heard her left shoulder
pop and dislocate. She was diagnosed with a left shoulder rotator cuff tear. Appellant was seen
by Dr. Sara Vizcay, a Board-certified family practitioner, on June 21, 2013, for a physical
impairment evaluation. Dr. Vizcay provided evaluation of appellant’s range of motion and
strength.
Appellant was treated by Dr. Barosy from June 4 to July 2, 2013. Dr. Barosy noted that
she sustained a right shoulder injury on April 29, 2006 as a result of performing repetitive
overhead duties and moving mail containers weighing 100 to 1,500 pounds. Appellant reported
having right shoulder surgery in April 2007 and June 1, 2010. She noted overcompensating with
the left arm and shoulder and developing left shoulder pain. Dr. Barosy noted that a magnetic
resonance imaging (MRI) scan of the left shoulder revealed degenerative changes of the
acromioclavicular joint, tendinopathy with a partial thickness tear of the supraspinatus, and
infraspinatus tendon near insertion. He diagnosed internal derangement of the right and left
shoulder and ruled out rotator cuff tear of the right and left shoulder. Dr. Barosy opined that
repetitive movement at work resulted in tearing and damage of appellant’s shoulders.
Appellant was treated by Dr. Samy R. Bishai, a Board-certified orthopedist, on June 27,
2013 for a left shoulder injury sustained at work. She reported that on May 31, 2013 while
performing her custodian duties, including preparing mail, her left shoulder dislocated.2
Appellant further indicated that for seven years she was overcompensating using her left
shoulder and arm because she sustained a right rotator cuff tear on April 29, 2006. Dr. Bishai
noted findings of left shoulder pain and tenderness, numbness and tingling in both hands, and
restricted range of motion. X-rays of the left shoulder done on June 7, 2013 revealed lateral
downward sloping of the acromion. Dr. Bishai diagnosed internal derangement of the left
shoulder, dislocation of the left shoulder joint, torn rotator cuff of the left shoulder, left shoulder
impingement syndrome, and status postoperative arthroscopic surgery for repair of rotator cuff
tear. He opined that appellant sustained a left shoulder dislocation on May 31, 2013 while
performing her job duties. Dr. Bishai noted that appellant was disabled from work for two
weeks. In duty status reports dated June 27 and July 9, 2013, he noted clinical findings and
diagnosed internal derangement of the left shoulder and torn rotator cuff tear of the left shoulder.
Dr. Bishai noted that appellant was disabled from work for two weeks. Appellant submitted
physical therapy notes dated June 25 to July 2, 2013.
2

Although Dr. Bishai indicates that appellant worked as a custodian, the record supports that she worked as a
maintenance support clerk.

2

In a July 26, 2013 decision, OWCP denied the claim finding that the medical evidence
failed to establish that the diagnosed medical conditions were causally related to the established
work-related events.
On August 7, 2013 appellant requested an oral hearing which was held on
January 22, 2014. She submitted reports from Dr. Barosy dated July 9 to September 25, 2013.
Dr. Barosy treated appellant for left shoulder pain. Appellant reported injuring her left shoulder
on May 31, 2013 while working as a mail handler which required a lot of lifting, bending,
kneeling, and placing trays on racks above her head. Dr. Barosy diagnosed a full thickness tear
of the right shoulder, partial thickness tear of the anterior aspect of the supraspinatus and
infraspinatus tendons of the left shoulder, and internal derangement of the bilateral shoulder
joints. He recommended physical therapy. In a duty status report dated August 6, 2013,
Dr. Barosy noted clinical findings and diagnosed internal derangement of the left shoulder and
torn rotator cuff tear of the left shoulder. He noted that appellant could not work. On August 26,
2013 Dr. Barosy treated appellant for a work-related injury occurring on April 29, 2006 and
noted that she was totally disabled since June 1, 2013.
In reports dated July 24, 2013 and February 10, 2014, Dr. Bishai noted appellant’s
complaints of left shoulder pain with numbness and tingling. He diagnosed internal derangement
of the left and right shoulders, dislocation of the left shoulder, partial thickness tear of the
supraspinatus and infraspinatus tendons, bilateral shoulder impingement, status post arthroscopic
surgery repair of the right rotator cuff tear, and a full thickness tear of the supraspinatus tendon
with tendinopathy.
Appellant was treated by Dr. Robert R. Reppy, an osteopath, from December 27, 2013 to
March 4, 2014 for left shoulder pain. Dr. Reppy noted limited range of motion of the left
shoulder and diagnosed internal derangement of the left shoulder joint, a full thickness tear of the
suprapinatus and infraspinatus tendons of the left shoulder, rotator cuff syndrome, supraspinatus
tear of the right shoulder, tendinopathy of the infraspinatus tendon of the right shoulder, and
failed surgery syndrome of the right shoulder. On April 10, 2014 he noted a developmental
sequence that appellant sustained a right rotator cuff injury on April 29, 2006 which led to
consequential overuse compensation of the left shoulder which developed into a left shoulder
dislocation. Dr. Reppy noted that appellant’s left shoulder injury occurred when she was lifting
a machine out of a box at work. He noted positive findings on examination and diagnosed
supraspinatus and infraspinatus tendon tears, degenerative joint disease of the left
acromioclavicular joint, closed dislocation of the left shoulder, internal derangement of the left
shoulder, left shoulder impingement syndrome, status post arthroscopic surgery of the right
rotator cuff, and internal derangement of the right shoulder. An x-ray of the left shoulder
revealed lateral downward sloping of the acromion. An MRI scan of the left shoulder dated
June 24, 2013 revealed degenerative changes of the acromioclavicular joint, tendinopathy, partial
thickness tear of the supraspinatus, and infraspinatus tendons. Appellant submitted physical
therapy notes from July 25 to September 15, 2013.
In a decision dated April 15, 2014, an OWCP hearing representative affirmed the
decision dated July 26, 2013.

3

Appellant appealed her claim to the Board. In an order dated October 22, 2014, the
Board noted that OWCP failed to consider Dr. Reppy’s April 10, 2014 report prior to issuing a
decision and remanded the case and instructed OWCP to consider all evidence submitted prior to
issuance of the April 15, 2014 decision.
Appellant submitted an October 15, 2013 report from Dr. Gary K. Arthur, a psychiatrist,
who treated her for depression and anxiety relating to increasing physical limitations and pain
involving both shoulders and hands. Dr. Arthur diagnosed depression secondary to medical
conditions involving the shoulders, generalized anxiety disorder, and multiple orthopedic
injuries.
In a decision dated February 9, 2015, OWCP denied modification of the decision dated
April 15, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is not disputed that on May 31, 2013 appellant was performing her job duties when
injured on May 31, 2013. It is also not disputed that she was diagnosed with internal
derangement of the left shoulder, dislocation of the left shoulder joint, torn rotator cuff of the left
3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

shoulder, and left shoulder impingement syndrome. However, appellant has not submitted
sufficient medical evidence to establish that her diagnosed condition was caused or aggravated
by this incident. On June 18, 2013 OWCP advised appellant of the type of medical evidence
needed to establish her claim. However, appellant has not submitted sufficient medical evidence
to establish that any of these conditions are causally related to specific employment factors or
conditions.
In reports dated June 4 to July 2, 2013, Dr. Barosy treated appellant in follow up for
bilateral shoulder pain. Appellant reported working for the employing establishment where she
pushed containers weighing from 100 to 1,500 pounds. Dr. Barosy noted examination findings
and diagnosed internal derangement of the right and left shoulder with a possible rotator cuff tear
of the right and left shoulder. He opined that repetitive duties over the years resulted in tearing
and damage of her shoulders. Similarly, in reports dated July 9 to September 25, 2013,
Dr. Barosy noted that appellant’s work required a lot of lifting, bending, kneeling, and placing
trays on racks above her head. He noted findings and diagnosed a full thickness tear of the right
shoulder, partial thickness tear of the anterior aspect of the supraspinatus and infraspinatus
tendons of the left shoulder, and internal derangement of the bilateral shoulder joints. Although
Dr. Barosy supported causal relationship, he did not provide sufficient medical rationale
explaining the basis of his conclusion opinion regarding the causal relationship between
appellant’s diagnosed conditions and the May 31, 2013 work incident. Instead, he attributes
appellant’s condition to the work factors of bending and pushing of mail containers over a period
of time instead of an incident on May 31, 2013. The Board notes that the present claim is for a
traumatic injury that occurred on May 31, 2013.6 Dr. Barosy did not explain how work activities
on May 31, 2013 would cause or aggravate the diagnosed conditions.
On August 26, 2013 Dr. Barosy treated appellant for a work-related condition with a date
of injury of April 29, 2006 and noted that she was totally disabled since June 1, 2013. However,
his reports do not address appellant’s left shoulder condition. Rather they reference an unrelated
right shoulder injury. In duty status reports dated June 6 and August 6, 2013, Dr. Barosy noted
findings, diagnoses, and work status. He did not address whether the May 31, 2013 injury
caused or contributed to the diagnosed conditions. These reports are insufficient to establish the
claim as Dr. Barosy did not provide a history of injury or specifically address whether
appellant’s employment activities had caused or aggravated a diagnosed medical condition.7
Appellant was also treated by Dr. Bishai. In a June 27, 2013 report, Dr. Bishai advised
that appellant sustained a left shoulder dislocation and arm injury on May 31, 2013 while
performing her duties. Appellant related that for seven years she was overcompensating using
her left shoulder and arm because she had a right rotator cuff tear on April 29, 2006. Dr. Bishai
opined that appellant sustained a dislocation injury to her left shoulder and arm on May 31, 2013
6

See 20 C.F.R. § 10.5(ee) (traumatic injury is defined as a condition of the body caused by a specific event or
incident, or series of events or incidents, with in a single workday or shift); 20 C.F.R. § 10.5(q) (occupational
disease is defined as a condition produced by the work environment over a period longer than a single workday or
shift). This decision does not preclude appellant from filing an occupational disease claim.
7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

while working. Although he supported causal relationship, he did not provide sufficient medical
rationale explaining the basis of his conclusion regarding the causal relationship between
appellant’s diagnosed conditions and the lifting required in her job. Dr. Bishai also does not
have an accurate history as the record indicates that appellant’s job is a maintenance support
clerk and not a custodian.8 In any event, he did not explain how particular work duties would
cause or aggravate the diagnosed conditions. In duty status reports dated June 27 and July 9,
2013, Dr. Bishai did not specifically address whether the May 31, 2013 work incident caused or
aggravated the diagnosed conditions.
Appellant submitted reports from Dr. Reppy dated December 27, 2013 and March 4,
2014. Dr. Reppy diagnosed internal derangement of the left shoulder joint, full thickness tear of
the suprapinatus and infraspinatus tendons of the left shoulder, rotator cuff syndrome,
supraspinatus tear of the right shoulder, tendinopathy of the infraspinatus tendon of the right
shoulder, and failed surgery syndrome of the right shoulder. On April 10, 2014 he noted that
appellant sustained a right rotator cuff injury on April 29, 2006 which led to consequential
overuse compensation by the left shoulder for seven years which developed into a left shoulder
dislocation. Dr. Reppy noted that appellant’s left shoulder injury occurred when she was lifting
a machine out of a box at work. He noted diagnoses and opined that appellant was totally
disabled. Although Dr. Reppy supported causal relationship, he did not provide sufficient
medical rationale explaining the basis of his conclusory opinion regarding the causal relationship
between appellant’s diagnosed conditions and the May 31, 2013 lifting incident. He did not
explain how lifting a machine from a box would cause or aggravate the diagnosed conditions.
Other medical reports of record are insufficient to establish the claim as these reports do
not specifically address whether the May 31, 2013 lifting incident caused or contributed to a
diagnosed left shoulder condition.9
Appellant submitted physical therapy notes. The Board has held that treatment notes
signed by a physical therapist are not considered medical evidence as such provider is not
considered a physician under FECA.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See Beverly R. Jones, 55 ECAB 411 (2004) (medical conclusions based on inaccurate or incomplete histories
are of diminished probative value.)
9

See supra note 7.

10

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

